Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on August 26th, 2021, which claims 1-27 are presented for examination.
Status of Claims
3.	Claims 1-27 are pending, of which claims, of which claim 1, 10 and 19 are in independent form.
Priority
4.	The instant application is a CON of 16420731(now PAT 11106569) which filed on 05/23/2019.
			The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11106569.  
Patent 11106569
Instant application 17412,304
17. A non-transitory computer-readable memory device storing instructions which, when executed by a computing device, cause the computing device to perform a Requirements to Test method to produce User Interface (UI)-Test Automation scripts without relying on human intent and personal knowledge to automatically test and validate software, the method comprising steps of:
on the computing device, without relying on human intent and personal knowledge:
translating a workflow of a client's system into a standardized machine-executable formatted file, the workflow comprising a process flow, definitions, forms, and behavior of the client's system;
discovering unique paths within the translated workflow of the client's system, wherein the discovered unique paths include different trajectories from a beginning point to an ending point through the workflow of the client's system;
generating use scenarios each including a plurality of executable steps by applying one or more solution models to each of the unique paths;
applying validation templates to the plurality of executable steps of each of the use scenarios to ensure that the plurality of executable steps satisfies requirements for validation; and
generating a plurality of UI-test automation scripts to perform validation of the client's system defined by the workflow.

1. A non-transitory computer readable medium comprising instructions to cause a processor to:
 translate a workflow related to a computer program into a machine-readable format, wherein the workflow includes process flow, definitions, forms, and/or behavior; 
identify paths between a beginning point and an ending point within the translated workflow; generate computer-readable utilization scripts to emulate user interactions with the computer program in accordance with the identified paths, including to emulate navigation, data entry, pointer operations, and selection operations; and 
record information generated by the computer program when the computer program and the utilization scripts are executed.
See Claim 18
          Claim 2
See Claim 19
Claim 3
See Claim 20
Claim 4
See Claim 17
Claim 5
See Claim 17
Claim 6
See Claim 17
Claim 7
See Claim 17
Claim 8
See Claim 17
Claim 9
12. A Requirements to Test system to produce User Interface (UI)-Test Automation scripts, without relying on human intent and personal knowledge to automatically test, and validate software, the system comprising:
a computer having a processor configured, without relying on human intent and personal knowledge, to:
translate a workflow of a client's system into a standardized machine-executable formatted file, the workflow comprising a process flow, definitions, forms, and behavior of the client's system;
discover unique paths within the translated workflow of the client's system, wherein the discovered unique paths include different trajectories from a beginning point to an ending point through the workflow of the client's system;
generate use scenarios each including a plurality of executable steps by applying one or more solution models to each of the unique paths;
apply validation templates to the plurality of executable steps of each of the use scenarios to ensure that the plurality of executable steps satisfies requirements for validation;
generate a plurality of UI-test automation scripts to perform validation of the client's system defined by the workflow.

10. An apparatus, comprising a processor and memory configured to: translate a workflow related to a computer program into a machine-readable format, wherein the workflow includes process flow, definitions, forms, and/or behavior; identify paths between a beginning point and an ending point within the translated workflow; generate computer-readable utilization scripts to emulate user interactions with the computer program in accordance with the identified paths, including to emulate navigation, data entry, pointer operations, and selection operations; and record information generated by the computer program when the computer program and the utilization scripts are executed.
See Claim 13
Claim 11
See Claim 14
Claim 12
See Claim 15
See claim 13
See Claim 16
Claim 14
See Claim 12
Claim 15
See Claim 12
Claim 16
See Claim 12
Claim 17
See Claim 12
Claim 18
1. A Requirements to Test method of producing, by a computing device, User Interface (UI)-Test Automation scripts, without relying on human intent and personal knowledge, to automatically test and validate software, the method comprising steps of:
on the computing device, without relying on human intent and personal knowledge:
translating a workflow of a client's system into a standardized machine-executable formatted file, the workflow comprising a process flow, definitions, forms, and behavior of the client's system;
discovering unique paths within the translated workflow of the client's system, wherein the discovered unique paths include different trajectories from a beginning point to an ending point through the workflow of the client's system;
generating use scenarios each including a plurality of executable steps by applying one or more solution models to each of the unique paths;
applying validation templates to the plurality of executable steps of each of the use scenarios to ensure that the plurality of executable steps satisfies requirements for validation; and
generating a plurality of UI-test automation scripts to perform validation of the client's system defined by the workflow.

19. A machine-implemented method, comprising: translating a workflow related to a computer program into a machine-readable format, wherein the workflow includes process flow, definitions, forms, and/or behavior; identifying paths between a beginning point and an ending point within the translated workflow; generating computer-readable utilization scripts to emulate user interactions with the computer program in accordance with the identified paths, including to emulate navigation, data entry, pointer operations, and selection operations; and 19Atty Docket No. I114C1 recording information generated by the computer program when the computer program and the utilization scripts are executed.
See Claim 2
Claim 20
See Claim 3
Claim 21
See Claim 4
Claim 22
See Claim 5
Claim 23
See Claim 6
Claim 24
See Claim 7
Claim 25
See Claim 8
Claim 26
See Claim 9
Claim 27


This instant application 17/412,304 is the continuation of Patent No. 11,106,569.  
Claim 12 of patent number 11,106,569 teaches includes all the features of claim 10 of the instant application.  Both claims teach to automatically test, and validate software based on the workflow.  This is a non-statutory double patenting rejection.
Claim 1 of patent number 11,106,569 teaches includes all the features of claim 19 of the instant application.  Both claims teach to automatically test, and validate software based on the workflow.  This is a non-statutory double patenting rejection.
Claim 17 of patent number 11,106,569 teaches includes all the features of claim 1 of the instant application.  Both claims teach to automatically test, and validate software based on the workflow.  This is a non-statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 1-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Office could not locate in specification any portion which discusses in independent claims 1, 10 and 19, “utilization scripts”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mallya (US 20150178182– hereinafter Mallya – IDS of records), in view of Taneja (US 20150095895 – hereinafter Taneja– IDS of records) and further in view of Singi (US 20160217062 – hereinafter Singi– IDS of records).
Claim 1 is rejected, Mallya teaches a non-transitory computer readable medium comprising instructions to cause a processor to (Mallya, abstract and summary): 
translate a workflow related to a computer program into a machine-readable format(Mallya, US 20150178182, US 20150178182, fig. 4 and paragraph [0099], FIG. 4 shows an example execution workflow for the testing accelerator platform 200. In this example, a business layer of the application under test ("AUT") is setup. (Block 400). This setup could include, for example, identifying core features, business processes, test scenarios, and business components. A component workflow may then be built that is specific to the needs of the client, as described above with respect to FIG. 3. (Block 402) Accelerators may be implemented as defined in the component workflow. (Block 404) After the execution of the test, a status may be reported. (Block 406) The iteration for the release may then be closed. (Block 408).  Mallya, fig. 5 and paragraph [0100], FIG. 5 shows an example embodiment in which the system includes an automated test case generator (ATGen) 500. This Automated test case generator tool is built on .net technology which operates on a concept Model based testing ("MBT"). ATGen 500 generates test cases by traversing through each and every business process modeling notation (" BPMN") node/vertex of the diagram thereby ensuring 100% path coverage. In the example shown in FIG. 5, business process scenarios are depicted using BPMN (Business Processing Modeling Notation) 502 in Eclipse IDE by Eclipse Foundation of Ontario, Canada. BPMN uses a concept known as "swimlanes" to help partition and organize business process activities. As and when a diagram is drawn, .xml file gets generated in concurrence which is then fed as an input to ATGen 502.)
Mallya does not explicitly teach
wherein the workflow includes process flow, definitions, forms, and/or behavior; 
identify paths between a beginning point and an ending point within the translated workflow; 
generate computer-readable utilization scripts to emulate user interactions with the computer program in accordance with the identified paths, including to emulate navigation, data entry, pointer operations, and selection operations; and 
record information generated by the computer program when the computer program and the utilization scripts are executed.  
However Taneja teaches
wherein the workflow includes process flow, definitions, forms, and/or behavior (Taneja, US 20150095895, fig. 2 and paragraph [0019-0021], The policy-based workflow 200 may include multiple points (e.g., nodes) to process or direct an input 210. For example, the exemplary policy-based workflow 200 includes policy nodes and condition nodes. Policy-based workflows may be characterized in that they are only accessible from a limited number of input or entry points. In that regard, the only point to control or perturb a path in the workflow 200 may be at these input points. As shown in FIG. 2, the workflow 200 includes the policies labeled as "Policy 1," "Policy 2," "Policy 3," "Policy 4", "Policy 5", and "Policy N," with the node labeled as "Policy 1" acting as the only entry point to the workflow 200. In processing a particular input 210, the policy-based workflow 200 may execute particular policies in the workflow 200 depending on conditions of different variables, e.g., depending on the value of input variables included as part of the input 210, output variables included as part of the output 220, system variables, variables processed by previous policies in the workflow 200, and others. Conditions in the policy-based workflow 200 may specify which of the policies in the workflow 200 to execute, e.g., by controlling the direction or path taken by the input 210 in the workflow 200. As seen in FIG. 2, the exemplary workflow 200 includes the conditions labeled as "C1," "C2," "C3," and "CN." Variables and conditions included in a particular workflow 200 may vary depending on the specific system implementing the workflow 200 or purpose of the workflow 200.  Paragraph [0022-0025], A policy in the policy-based workflow 200 may include processing logic that manipulates an input, output, or control flow of the workflow 200. For example, a "Quota" policy may affect the control flow of the policy-based workflow 200 by limiting how often a client app is permitted to invoke an API over a given time interval. A workflow policy may affect the state of the workflow 200 by extracting or manipulating variables, such as input, output, or system variables. Examples of such policies may include policies that assign a variable value or extract a variable value from an input, output, or system variable. Some policies in the workflow 200 may manipulate the format of the input 210 or output 220. For instance, a JSON2XML policy in the workflow 200 may convert an input 210 implemented in a JavaScript Object Notation (JSON) format into an XML format. In that regard, the JSON2XML policy may have a pre-condition that the input 210 be in a JSON format and a post-condition that the processed input is in XML format.);
identify paths between a beginning point and an ending point within the translated workflow(Taneja, US 20150095895, fig. 3 and paragraph [0026-0028], The code parsing logic 301 may parse the input workflow 310 or proxy code to construct a policy control flow graph (PCFG) 320.  Paragraph [0029-0030], Continuing discussion of the exemplary process 300, the path enumeration logic 302 may enumerate, e.g., identify, paths in the input workflow 310 by processing the policy control flow graph 320. The path enumeration logic 302 may identify paths in the policy control flow graph 320 by, for example, identifying an end point vertex (e.g., node) and determining the vertices-edges combination(s) in the policy control flow graph 320 that reach the end point vertex. As another example, the path enumeration logic 302 may sequentially process vertices and edges in the policy control flow graph 320, e.g., starting from the input point of the input workflow 310. Upon identifying an end point vertex, the path enumeration logic 302 may determine the vertices-edges combination(s) for some or all of the paths that reach (and end at) the end point vertex. Accordingly, the path enumeration logic 302 may determine a set of policy control flow graph paths 330 from the policy control flow graph 320.  Paragraph [0032], In some variations, the path enumeration logic 302 may determine the set of policy control flow graph paths 330 to include a particular subset of the feasible paths in input policy 310. For example, the path enumeration logic 302 may exclude some feasible paths from set of the path control flow graph paths 330 according to any number of filtering criteria);
generate computer-readable utilization scripts to emulate user interactions with the computer program in accordance with the identified paths, including to emulate navigation, data entry, pointer operations, and selection operations (Taneja, fig. 3 and paragraph [0033-0034], Continuing, the constraint collection logic 303 may determine path constraints 340 for the set of paths included in the policy control flow graph paths 330. Path constraints for a particular path may refer to the conditions, variables, format, state, or other characteristics that an input (e.g., request) to the input workflow 310 would include to traverse the particular path. In doing so, the constraint collection logic 303 may examine a particular path to identify the system state and/or path conditions to input workflow 310 to traverse that particular path. The constraint collection logic 303 may sequentially examine nodes in the particular path and update the path constraints for the particular path based a change in the system state caused by the current node, particular path condition required to traverse from the current node to a subsequent node, and more. In that regard, the constraint collection logic 303 may append (e.g., add) a path condition to traverse from the current node to a subsequent node to previously determined path condition(s) for traversing to the current node. The constraint collection logic 303 may continue to examine nodes in the particular path until reaching an end point (e.g., end node) of the particular path.  Paragraph [0066], the test generation logic 124 may generate test inputs as JUnit tests, which may facilitate the insertion of testing oracles 136.);
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Taneja into Mallya's to determine the path constraints for paths in policy control flow graph for identifying path conditions, the set of test inputs is generated for policy-based XML workflow using path constraints. Thus, the test generation logic quickly and efficiently generates the test inputs for the workflow in an automated fashion, even with for workflows of increased size. Hence, the test generation logic uses testing results from the previous or current version of the input workflow as testing oracles to identify issues in the workflow that need resolution or debugging. Since the size and complexity of such workflows continue to increase, the test generation logic provides an effective and flexible avenue for comprehensively testing the immensely large number of feasible paths in these workflows as suggested by Taneja (See abstract and summary).
Mallya and Taneja do not explicitly teach
record information generated by the computer program when the computer program and the utilization scripts are executed.  
However, Singi teaches
record information generated by the computer program when the computer program and the utilization scripts are executed(Singi, US 20160217062, paragraph [0025], The system described below may automatically create models (e.g., using control flow graphs) from the prototype requirements and convert the derived paths from the model to test cases for the application, using the semantic knowledge of the Graphical User Interface Components and event conditions.  Paragraph [0028], The system described below provides an approach for automating the generation of test cases.  Paragraph [0029], The system extracts the User Interface and Application Behavioral information from the prototype requirements, converts them into various models and then by using the semantics of the Graphical User Interface Components & event conditions, derives the test cases from the model. A test case referred here may be a sequence of steps to test for the correct behaviour, functionality and/or features of an application based on the specifications.  Fig. 12-16 and paragraph [00110-0114], FIG. 16 illustrates generation of screen model from the summarized screen model. As illustrated in FIG. 16, for each screen of the prototype application, the screen model generator 1602 may generate the screen model 1610 based on the summarized screen model 1604 and relationship including conditions and event-type 1608. In FIG. 1600, the screen model 1610 is shown as a control flow graph--G(N;E) where N nodes of the graph may stand for the component in the interactive wireframe, and E edges of the graph may contain the (Condition, Event-Type) which may determine the transition from source component to destination component based on the condition and the triggering action known as Event-Type.  Paragraph [0117], FIG. 17 illustrates the generation of application model from the screen models. As shown in FIG. 17, the Application Model 1706 may also be represented as a Control Flow Graph--G(N; E). The application model generator 1704 may generate the Application Model 1706 by combining all the screen models 1702, which may represent the each screen captured by the prototyping tool.  Fig. 1 and paragraph [0033], The Application Model Generator 114 may take all the Screen Models 112 as input and combine them to generate the Application Model 116. The Application Model 116 may represent the interactive wireframe requirements.  Fig. 1 and paragraph [0034], The system may reference the semantic knowledge base 126 for the Graphical User Interface Components and for the event-types mentioned in the condition & events of the components. The Graph Traverser 118 may traverse the Application Model 116 and may identify the test paths from the application model 116 The generated test paths 120 may be a sequence of nodes (GUIC) & edges (Event-types) which the test case generator module 122 may transform into the test cases 124, by using the semantic knowledge base 126.  Fig. 1 and paragraph [0045], FIG. 3 illustrates an example of the high level logic flow for the test case generation system. As shown in FIG. 3, the summarized screen models (stage 1) may be generated by taking inputs from the interactive wireframe specifications 301. The screen models (stage 2) may be generated after the summarized screen models at stage 1 are created. The screen models at stage 2 may obtain data from the summarized screen models at stage 1. The application model (stage 3) may further be created after the screen models at stage 2 are built but before the generation of test cases (stage 4). The data flow may be from screen models at stage 2 to the application model at stage 3 and from the application model at stage 3 to the creation of test cases at stage 4.  Paragraph [0104], Other examples of semantic knowledge for the event 904 are also shown in FIG. 9. As shown in FIG. 9, for an application behavior event like ‘Hide’, the ‘Hide’ event may have a semantic of hiding a GUIC. Hence the related template may look like ‘ASSERT that $Component$ is not visible.’ Since ‘Hide’ is an action, ASSERT may be used to verify that the action is indeed performed.).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Singi into Mallya and Taneja's to generate test cases for applications.  The system has a communication interface to receive, an interactive wireframe representation of a graphical user interface (GUI) of an application. A test case generation circuitry extracts GUI information. A screen model is generated for selected screens of the GUI. Test cases are generated using the sequence of the GUICs and the event types included in a test path and the semantic knowledge stored in a semantic knowledge database for the GUI and display generation circuitry to display the generated test cases in a test case window as suggested by Singi (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, 
wherein the recorded information comprises data representing visual outputs of the computer program(Singi, fig. 15 and paragraph [0113], FIG. 15 illustrates the generation of screen navigation model from the summarized screen models. FIG. 15 provides an example of the operation of the screen navigational model generator 1501. The Screen Navigational Model 1504 may be generated based on the summarized Screen Models 1502 of the prototype application. This model may be used to perform the reachability analysis, flow behaviour analysis for each screen of prototype application.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, further comprising instructions to cause the processor to: 
generate test scripts to validate features of the computer program(Taneja, fig. 3 and paragraph [0035], Continuing the exemplary process 300, the constraint solving logic 304 may process, e.g., solve, the path constraints 340 to produce one or more test inputs 134. Put another way, the constraint solving logic 304 may determine, as the test inputs 134, the inputs to the input workflow 310 that satisfy the path constraints 340. Thus, the test generation logic 124 may determine a set of test inputs 134 that traverse each feasible path in the input workflow 310. The test inputs 134 allow comprehensive testing of the input workflow 310 by testing each feasible path in the input workflow 310.  Paragraph [0066], the test generation logic 124 may generate test inputs as JUnit tests, which may facilitate the insertion of testing oracles 136.  Singi, paragraph [0025], The system described below may automatically create models (e.g., using control flow graphs) from the prototype requirements and convert the derived paths from the model to test cases for the application, using the semantic knowledge of the Graphical User Interface Components and event conditions.  Paragraph [0028], The system described below provides an approach for automating the generation of test cases.  Paragraph [0100], FIG. 8 shows an example of process flow for generation of test cases based on semantic knowledge. Once the visual requirements specified in a prototype are automatically analyzed to generate the various models, the generate test cases may be generated from the Application Model. Test case generation process may include:).  Paragraph [0101-0102], [0102] 2) Test case generation: A test path may typically be represented as a sequence of nodes and edges (6.2), and may need to be converted into human understandable test-case description. To transform the test path to English language test-cases, we leverage the `semantics` of the nodes (GUICs) and edges (conditional and direct events) (6.3).  Paragraph [0117], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data); 
combine the test scripts with the utilization scripts(Singi, paragraph [0025], The system described below may automatically create models (e.g., using control flow graphs) from the prototype requirements and convert the derived paths from the model to test cases for the application, using the semantic knowledge of the Graphical User Interface Components and event conditions.  Paragraph [0028], The system described below provides an approach for automating the generation of test cases.  Paragraph [0100], FIG. 8 shows an example of process flow for generation of test cases based on semantic knowledge. Once the visual requirements specified in a prototype are automatically analyzed to generate the various models, the generate test cases may be generated from the Application Model. Test case generation process may include:).  Paragraph [0101-0102], [0102] 2) Test case generation: A test path may typically be represented as a sequence of nodes and edges (6.2), and may need to be converted into human understandable test-case description. To transform the test path to English language test-cases, we leverage the `semantics` of the nodes (GUICs) and edges (conditional and direct events) (6.3).  Paragraph [0117], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.); and 
record information generated by the computer program when the computer program and the combined utilization scripts and test scripts are executed(Singi, fig. 15 and paragraph [0113], FIG. 15 illustrates the generation of screen navigation model from the summarized screen models. FIG. 15 provides an example of the operation of the screen navigational model generator 1501. The Screen Navigational Model 1504 may be generated based on the summarized Screen Models 1502 of the prototype application. This model may be used to perform the reachability analysis, flow behaviour analysis for each screen of prototype application.  Paragraph [0117], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.  Paragraph [0104], Other examples of semantic knowledge for the event 904 are also shown in FIG. 9. As shown in FIG. 9, for an application behavior event like ‘Hide’, the ‘Hide’ event may have a semantic of hiding a GUIC. Hence the related template may look like ‘ASSERT that $Component$ is not visible.’ Since ‘Hide’ is an action, ASSERT may be used to verify that the action is indeed performed.  ).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 3, further comprising instructions to cause the processor to: 
generate the test scripts based on pre-defined validation templates that include a security validation template, a task validation template, a policy validation template, and/or a team validation template(Taneja, paragraph [0018], In some implementations, the system circuitry 121 includes one or more processors 130 and a memory 131. The memory 131 may store test generation instructions 132, test inputs 134, and testing oracles 136. The processors 130 may execute the test generation instructions 132 to generate a set of test inputs 134 for comprehensively testing a policy-based XML workflow. The testing oracles 136 may specify previous or expected outputs for the set of input tests 134. The testing oracles 136 may be configured, adapted, or adjusted by a system administrator or code tester, for example.  Paragraph [0072-0073], In some variations, the test generation logic 124 may access testing oracles 136 for the input policy-based workflow (616). The testing oracles 136 may specify expected results for one or more of the input tests 134, for example. As another example, the testing oracles 136 may indicate the results from inputting a set of test inputs into a previous version of the workflow. The test generation logic 124 (or other testing logic in the system 100) may test the policy-based workflow using the generated set of test inputs 134 and the testing oracles 136 (618). In that regard, the test generation logic 124 may compare the results of inputting the test inputs 134 into the input workflow with the expected or previous results specified by the testing oracles.  Taneja, fig. 2 and paragraph [0019-0021], The policy-based workflow 200 may include multiple points (e.g., nodes) to process or direct an input 210. For example, the exemplary policy-based workflow 200 includes policy nodes and condition nodes. Policy-based workflows may be characterized in that they are only accessible from a limited number of input or entry points. In that regard, the only point to control or perturb a path in the workflow 200 may be at these input points. As shown in FIG. 2, the workflow 200 includes the policies labeled as "Policy 1," "Policy 2," "Policy 3," "Policy 4", "Policy 5", and "Policy N," with the node labeled as "Policy 1" acting as the only entry point to the workflow 200. In processing a particular input 210, the policy-based workflow 200 may execute particular policies in the workflow 200 depending on conditions of different variables, e.g., depending on the value of input variables included as part of the input 210, output variables included as part of the output 220, system variables, variables processed by previous policies in the workflow 200, and others. Conditions in the policy-based workflow 200 may specify which of the policies in the workflow 200 to execute, e.g., by controlling the direction or path taken by the input 210 in the workflow 200. As seen in FIG. 2, the exemplary workflow 200 includes the conditions labeled as "C1," "C2," "C3," and "CN." Variables and conditions included in a particular workflow 200 may vary depending on the specific system implementing the workflow 200 or purpose of the workflow 200.  Paragraph [0022-0025].  Singi, paragraph [0110], In the example shown in FIG. 12: On click of the Pay Now button 1204, the values in the text boxes Payee Name 1206 and Account Number 1208 and Transfer Amount 1210 may be checked against predefined values, and based on the evaluated output, action NAVIGATION 1212 to Transaction Success Screen 1214 or Transaction Failure Screen 1216 may be triggered.  Singi, paragraph [0104], Other examples of semantic knowledge for the event 904 are also shown in FIG. 9. As shown in FIG. 9, for an application behavior event like ‘Hide’, the ‘Hide’ event may have a semantic of hiding a GUIC. Hence the related template may look like ‘ASSERT that $Component$ is not visible.’ Since ‘Hide’ is an action, ASSERT may be used to verify that the action is indeed performed.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, further comprising instructions to cause the processor to: 
apply a solution model to the identified paths to determine use scenarios based on how the computer program is used with respect to the identified paths(Taneja, fig. 3 and paragraph [0033-0034], Continuing, the constraint collection logic 303 may determine path constraints 340 for the set of paths included in the policy control flow graph paths 330. Path constraints for a particular path may refer to the conditions, variables, format, state, or other characteristics that an input (e.g., request) to the input workflow 310 would include to traverse the particular path. In doing so, the constraint collection logic 303 may examine a particular path to identify the system state and/or path conditions to input workflow 310 to traverse that particular path. The constraint collection logic 303 may sequentially examine nodes in the particular path and update the path constraints for the particular path based a change in the system state caused by the current node, particular path condition required to traverse from the current node to a subsequent node, and more. In that regard, the constraint collection logic 303 may append (e.g., add) a path condition to traverse from the current node to a subsequent node to previously determined path condition(s) for traversing to the current node. The constraint collection logic 303 may continue to examine nodes in the particular path until reaching an end point (e.g., end node) of the particular path.  Paragraph [0066], the test generation logic 124 may generate test inputs as JUnit tests, which may facilitate the insertion of testing oracles 136.  Singi, fig. 18 and paragraph [0116], FIG. 18 shows an example of deriving paths from application model. As shown in FIG. 18, the path 1804 may be a finite or infinite sequence of edges which connect a sequence of nodes. The application model 1802 may be used to develop paths as illustrated in FIG. 18.); and 
generate the utilization scripts based on the use scenarios (Singi, paragraph [0115-0117], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, further comprising instructions to cause the processor to: 
determine a likelihood of how the computer program will be used responsive to tasks of the workflow(Singi, paragraph [0115-0117], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.  Paragraph [0104], Other examples of semantic knowledge for the event 904 are also shown in FIG. 9. As shown in FIG. 9, for an application behavior event like ‘Hide’, the ‘Hide’ event may have a semantic of hiding a GUIC. Hence the related template may look like ‘ASSERT that $Component$ is not visible.’ Since ‘Hide’ is an action, ASSERT may be used to verify that the action is indeed performed.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, further comprising instructions to cause the processor to: 
translate the workflow into a standardized machine-executable format(Mallya, US 20150178182, US 20150178182, fig. 4 and paragraph [0099], FIG. 4 shows an example execution workflow for the testing accelerator platform 200. In this example, a business layer of the application under test ("AUT") is setup. (Block 400). This setup could include, for example, identifying core features, business processes, test scenarios, and business components. A component workflow may then be built that is specific to the needs of the client, as described above with respect to FIG. 3. (Block 402) Accelerators may be implemented as defined in the component workflow. (Block 404) After the execution of the test, a status may be reported. (Block 406) The iteration for the release may then be closed. (Block 408).  Mallya, fig. 5 and paragraph [0100], FIG. 5 shows an example embodiment in which the system includes an automated test case generator (ATGen) 500. This Automated test case generator tool is built on .net technology which operates on a concept Model based testing ("MBT"). ATGen 500 generates test cases by traversing through each and every business process modeling notation (" BPMN") node/vertex of the diagram thereby ensuring 100% path coverage. In the example shown in FIG. 5, business process scenarios are depicted using BPMN (Business Processing Modeling Notation) 502 in Eclipse IDE by Eclipse Foundation of Ontario, Canada. BPMN uses a concept known as "swimlanes" to help partition and organize business process activities. As and when a diagram is drawn, .xml file gets generated in concurrence which is then fed as an input to ATGen 502.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, further comprising instructions to cause the processor to: 
evaluate the translated workflow to identify multiple unique paths between the beginning point and the ending point within the translated workflow(Taneja, US 20150095895, fig. 3 and paragraph [0026-0028], The code parsing logic 301 may parse the input workflow 310 or proxy code to construct a policy control flow graph (PCFG) 320.  Paragraph [0029-0030], Continuing discussion of the exemplary process 300, the path enumeration logic 302 may enumerate, e.g., identify, paths in the input workflow 310 by processing the policy control flow graph 320. The path enumeration logic 302 may identify paths in the policy control flow graph 320 by, for example, identifying an end point vertex (e.g., node) and determining the vertices-edges combination(s) in the policy control flow graph 320 that reach the end point vertex. As another example, the path enumeration logic 302 may sequentially process vertices and edges in the policy control flow graph 320, e.g., starting from the input point of the input workflow 310. Upon identifying an end point vertex, the path enumeration logic 302 may determine the vertices-edges combination(s) for some or all of the paths that reach (and end at) the end point vertex. Accordingly, the path enumeration logic 302 may determine a set of policy control flow graph paths 330 from the policy control flow graph 320.  Paragraph [0032], In some variations, the path enumeration logic 302 may determine the set of policy control flow graph paths 330 to include a particular subset of the feasible paths in input policy 310. For example, the path enumeration logic 302 may exclude some feasible paths from set of the path control flow graph paths 330 according to any number of filtering criteria).
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Mallya, Taneja and Singi teach the non-transitory computer readable medium of claim 1, wherein artificial intelligence is used to: 
identify the paths(Singi, paragraph [0111-0115], FIG. 17 illustrates the generation of application model from the screen models. As shown in FIG. 17, the Application Model 1706 may also be represented as a Control Flow Graph—G(N; E). The application model generator 1704 may generate the Application Model 1706 by combining all the screen models 1702, which may represent the each screen captured by the prototyping tool.); 
generate the computer-readable utilization scripts(Singi, paragraph [0111-0116], FIG. 18 shows an example of deriving paths from application model. As shown in FIG. 18, the path 1804 may be a finite or infinite sequence of edges which connect a sequence of nodes. The application model 1802 may be used to develop paths as illustrated in FIG. 18.); 
determine a likelihood of how the computer program will be used responsive to tasks of the workflow(Singi, paragraph [0119], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.  Paragraph [0104], Other examples of semantic knowledge for the event 904 are also shown in FIG. 9. As shown in FIG. 9, for an application behavior event like ‘Hide’, the ‘Hide’ event may have a semantic of hiding a GUIC. Hence the related template may look like ‘ASSERT that $Component$ is not visible.’ Since ‘Hide’ is an action, ASSERT may be used to verify that the action is indeed performed.); 
apply a solution model to the identified paths to determine use scenarios based on how the computer program is used with respect to the identified paths(Singi, paragraph [0119], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.);; and/or 
create test scripts using validation templates to ensure that the computer program does not violate a requirement(Singi, paragraph [0119], FIG. 19 illustrates the generation of test cases from the paths based on semantic knowledge. The test case may be a set of conditions under which a tester may determine whether an application, software system or one of its features may be working as it might be originally established for it to do. A test case may be a single step, or a sequence of steps, to test the correct behaviour/functionality, features of an application (based on the specifications). As shown in FIG. 19, the test case generator 1902 may get the input data from the test path 1906, semantic knowledge for components 1904 and semantic knowledge for event-types 1908. The test case generator 1902 may generate test cases 1910 by using the input data.  Paragraph [0104], Other examples of semantic knowledge for the event 904 are also shown in FIG. 9. As shown in FIG. 9, for an application behavior event like ‘Hide’, the ‘Hide’ event may have a semantic of hiding a GUIC. Hence the related template may look like ‘ASSERT that $Component$ is not visible.’ Since ‘Hide’ is an action, ASSERT may be used to verify that the action is indeed performed.).  
As per claim 10, this is the apparatus claim to medium claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the apparatus claim to medium claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the apparatus claim to medium claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the apparatus claim to medium claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the apparatus claim to medium claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the apparatus claim to medium claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the apparatus claim to medium claim 7. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the apparatus claim to medium claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the apparatus claim to medium claim 9. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the method claim to medium claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the method claim to medium claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 21, this is the method claim to medium claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 22, this is the method claim to medium claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 23, this is the method claim to medium claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 24, this is the method claim to medium claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 25, this is the method claim to medium claim 7. Therefore, it is rejected for the same reasons as above.
As per claim 26, this is the method claim to medium claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 27, this is the method claim to medium claim 9. Therefore, it is rejected for the same reasons as above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199